Allowable Subject Matter
Claims 1-3, 5-12, and 14 are allowable because the features associated with “in a message frame, an identifier of the first item of broadcasting equipment transmitting the moving away message, a MAC address of the connected device, an information to resume the audio-visual transmission and data for temporisation of the audio-visual transmission,” overcome the prior art of record.  For instance, Lewis et al. (US 2016/0077710) teaches methods for determining whether a user’s device is within a proximity the different output devices.  However, Lewis does not teach that the information for determining a user device’s proximity is transmitted as part of a message to/from the different output devices.  Furthermore, Mills et al. (US 2017/0150325) teaches that the user device may transmit WiFi signals that may carry identifying information such as the MAC address and the distance of the user device to another device.  However, the prior art of record does not teach features as disclosed in the claims.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425